Citation Nr: 0704088	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for night sweats with 
sleep disturbances, claimed as manifestations of undiagnosed 
illness.

3.  Entitlement to service connection for memory loss, 
claimed as manifestations of undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed as 
manifestations of undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
problems, claimed as manifestations of undiagnosed illness.

6.  Entitlement to service connection for muscle pain, 
claimed as manifestations of undiagnosed illness.

7.  Entitlement to service connection for joint pain and 
swollen joints, claimed as manifestations of undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1964 to February 
1966 and from October 1990 to August 1991.  The veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
November 21, 1990 to July 1, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2003.  
This matter was previously before the Board and was remanded 
in October 2003 and December 2004.


The issues of entitlement to service connection for night 
sweats with sleep disturbances, memory loss, fatigue, and 
gastrointestinal problems, all claimed as manifestations of 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Arthritis was not manifested during the veteran's active 
duty service or within a one-year period following discharge 
from active duty service, nor is arthritis otherwise related 
to the veteran's active duty service.

3.  Muscle pain as a manifestation of an undiagnosed illness 
is etiologically related to the veteran's active duty 
service.

4.  Joint pain and swollen joints as a manifestation of an 
undiagnosed illness is etiologically related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A chronic disability manifested by muscle pain was 
incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2006).

3.  A chronic disability manifested by joint pain and swollen 
joints was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in March 2001, June 2001, April 2004 and March 
2005 letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
establish service connection, including information on 
undiagnosed illness claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish disability ratings and effective dates as to the 
claims on appeal.  However, with respect to the claims on 
appeal that are denied in this decision, any question as to 
the proper disability rating or effective date to be assigned 
is rendered moot.  The Board acknowledges that the claims for 
entitlement to service connection for muscle pain, joint pain 
and swollen joints have been granted.  Nevertheless, it is 
pertinent to note that the evidence does not show, nor does 
the veteran or his representative contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, and VA treatment records.  The Board 
notes that the veteran has been afforded several VA 
examinations in connection with his claims.  As such, the 
Board finds that the record includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.


Analysis

Arthritis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of reference 
to complaints or diagnosis of arthritis.  Moreover, an April 
1991examination report, conducted only four months prior to 
the veteran's discharge from active duty service, shows that 
the veteran denied swollen or painful joints and bone, joint 
or other deformities.  Additionally, no orthopedic 
abnormalities were noted on clinical examination by trained 
medical personnel.  Finally, the Board notes that the 
veteran's post-service medical records fail to document any 
treatment for arthritis until August 1997 when mild 
degenerative changes of the left elbow were noted in VA 
treatment notes.  In light of the complete lack of objective 
evidence of any in-service disease, event or injury, the lack 
of evidence showing that the veteran had arthritis within one 
year of his service discharge, and the lack of objective 
medical evidence suggesting a link between the veteran's 
current arthritis and his active duty service, entitlement to 
service connection for an arthritis disability is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Muscle Pain, Joint Pain, Swollen Joints

The evidence of record includes VA treatment records from 
1999 to 2002 that show complaints of muscle and joint pain.  
The April 2005 VA examination report shows that the veteran 
reported muscle aches and joint pains and the examiner stated 
that it was at least as likely as not that the veteran's 
episodes of muscle and joint pain and swollen joints were 
caused by or a result of his active duty service in the 
Persian Gulf War.  The examiner's rationale was that the 
veteran had evidence of previous service in the Gulf War and 
exhibited symptoms of undiagnosed illness upon his return and 
that he was enrolled in the Gulf War Clinic and was given 
antibiotics for 12 months and yet he continued to suffer from 
intermittent joint pains.  There are no contrary medical 
opinions of record.  Therefore, after resolving the benefit 
of the doubt in favor of the veteran under the provision of 
38 U.S.C.A. § 5107(b), the Board finds that entitlement to 
service connection for an undiagnosed illness manifested by 
muscle pain and entitlement to service connection for an 
undiagnosed illness manifested by joint pain and swollen 
joints is warranted.


ORDER

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for an undiagnosed illness 
manifested by muscle pain is granted.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain and swelling is granted.  

REMAND

As noted above, the veteran underwent multiple VA 
examinations in April 2005.  Unfortunately, the examination 
reports contain several inconsistencies.

With respect to the veteran's claim of service connection for 
a gastrointestinal disability, to include as due to an 
undiagnosed illness, the April 2005 VA examination report 
says at one point that "it is at least as likely as not that 
the veteran's episodes of...gastrointestinal problems...were 
caused by or a result of his active duty service in the 
Persian Gulf War."  A separate April 2005 VA examination 
report notes the veteran's gastrointestinal complaints and 
diagnoses with veteran with gastroesophageal reflux disease 
(GERD) and provides no etiology opinion.  Thus, the Board 
finds this matter must be remanded to clarify whether or not 
the veteran's gastrointestinal complaints can be attributed 
to a known diagnosis and if they can, if such disability is 
etiologically related to the veteran's active duty service.

With respect to the veteran's claim of entitlement to service 
connection for night sweats with sleep disturbances, claimed 
as due to an undiagnosed illness, the Board notes that the 
April 2005 VA examination report states that "the veteran's 
night sweats have resolved" and also states "it is at least 
as likely as not that the veteran's episodes of...night 
sweats...were caused by or a result of his active duty service 
in the Persian Gulf War."  Thus, it is unclear from the 
record if the veteran currently suffers from a disability 
manifested by night sweats.  The Board believes that this 
matter must be remanded for clarification.  

As to the issue of memory loss with fatigue, the Board finds 
that this issue must be separated into two separate issues in 
order to adequately address the claims.  As to the issue of 
entitlement to service connection for memory loss, the Board 
notes that the April 2005 VA examination report states that 
"it is at least as likely as not that the veteran's episodes 
of...memory disorder...were caused by or a result of his active 
duty service in the Persian Gulf War."  However, a separate 
April 2005 VA examination report diagnoses the veteran with 
hypochondriasis and the examiner states that "There is no 
evidence that points to any sort of memory impairment, no 
evidence of mental or emotional disability that could be 
directly associated with the Gulf War.  Although the veteran 
does appear to have some apparent concentration and attention 
problems, these appear to be very mild and do not appear to 
be of an organic origin."  Thus, it is not clear from the 
record if the veteran currently suffers from any memory 
impairment and, if so, whether or not such impairment can be 
attributed to a known diagnosis.  The Board finds that this 
matter must be remanded for clarification.  

Finally, as for the issue of entitlement to service 
connection for a disability manifested by fatigue, the Board 
notes that the April 2005 VA examination report notes that 
the veteran's "level of fatigue is directly related to the 
veteran's shortness of breath - veteran recently diagnosed 
with asthma."  Nevertheless, the April 2005 VA examination 
report also states that "it is at least as likely as not 
that the veteran's episodes of...fatigue...were caused by or a 
result of his active duty service in the Persian Gulf War."  
Thus, it is unclear from the record if the veteran's reported 
fatigue is a result of nonservice-connected asthma or an 
undiagnosed illness.  The Board finds that this matter must 
also be remanded for clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for a 
comprehensive VA examination to determine 
the nature and etiology of the veteran's 
complaints of night sweats with sleep 
disturbances, memory loss, fatigue, and 
gastrointestinal problems.  It is 
imperative that each physician designated 
to examine the veteran review the evidence 
in his claims folder, including a complete 
copy of this REMAND.  All indicated tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the veteran, 
the examiner(s) is to opine on the 
following questions:

Does the veteran suffer from night sweats 
with sleep disturbances, memory loss, 
fatigue, or gastrointestinal problems?

If so, can the symptom or complaint be 
associated with a known clinical 
diagnosis? If the disorder can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether it is at least as likely 
as not that: (1) the diagnosed condition 
had its onset during either period of the 
veteran's military service, or (2) was 
caused by an incident that occurred during 
either period of military service, to 
include service in the Southwest Asia 
theater of operations during the Gulf War?

If the symptom or complaint cannot be 
associated with a known clinical 
diagnosis, specify whether the veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by night sweats with sleep 
disturbances, memory loss, fatigue, or 
gastrointestinal problems as established 
by history, physical examination, and 
laboratory tests, that have either (1) 
existed for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period?  For any chronic disability found 
the examiner(s) must offer an opinion 
whether it is at least as likely as not 
that the disabilities are related to the 
veteran's service in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and conclusions, 
the examiner(s) should address the 
veteran's reported medical history in the 
post-service VA examination reports and in 
the VA outpatient treatment records.

2.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all applicable 
criteria pertinent to the veteran's 
claims, which has not been previously 
provided in the statement of the case and 
the supplemental statements of the case.  
A reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


